— In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent to conduct a hearing with respect to the petitioner’s physical condition other than in accordance with sections 3012 and 3020-a of the Education Law, the petitioner appeals from a judgment of the Supreme Court, Suffolk County, entered September 25, 1978, which dismissed the petition. Judgment affirmed, with $50 costs and disbursements. Respondent proceeded properly under section 511 of the Education Law. The hearing that the petitioner will have will satisfy her right to due process. Mollen, P. J., Hopkins, Suozzi and Rabin, JJ., concur.